Citation Nr: 1312304	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested a hearing before the Board in a September 2010.  A Board hearing was scheduled for April 18, 2012 at the RO in Chicago.  The Veteran subsequently withdrew his request for a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2012). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, the claim on appeal must be remanded for further development.  

In December 2008, the Veteran submitted an excerpt from an explanation of determination from the Social Security Administration (SSA) for his back disability, indicating that his claim was denied.  Subsequently in June 2009, the Veteran reported that he had been awarded SSA disability benefits due to his back.  However, SSA's actual disability determination and all supporting records have not been obtained or requested by the RO.  Such records may be relevant to the Veteran's claim.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(2) ; Hayes v. Brown, 9 Vet. App. 67 (1996).  On remand, the RO should make every effort to obtain these records. 

The Veteran has also reported that, "I have had about a dozen chiropractors."  See VA treatment record dated February 27, 2009.  In a VA Form 21-8940, he stated that he had received treatment from Dr. Scranton, a chiropractor.  However, no treatment records from any chiropractors have been requested by the RO.  On remand, these records should be obtained.

In addition, the Veteran stated that he received treatment for his back at CGH Medical Center.  The RO requested these records.  CGH Medical Center responded that it could find no records for the Veteran.  The Veteran later indicated that he received cortisone injections at CGH Hospital and was treated by Dr. Hanlon.  As the case must be remanded, an additional attempt should be made to obtain the Veteran's treatment records from CGH Hospital, including from Dr. Hanlon.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records from the Bettendorf VA treatment facility, dated since February 2009.  

2.  Make arrangements to obtain the Veteran's Social Security Administration (SSA) records, including all disability determinations and supporting records.  If the RO is unable to obtain these records and concludes that further efforts would be futile, all records requests must be documented, a formal finding of unavailability should be issued, and the Veteran informed of this fact, in accordance with the above directives. 

3.  Make arrangements to obtain the Veteran's treatment records from all of his chiropractors, including from Dr. Scranton; and from CGH Hospital, including from Dr. Hanlon.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




